Schneider, J.,
dissenting in part. For the reasons stated in paragraphs three, four, five and eight of the syllabus of Millar et al., Admrs., v. Mountcastle, 161 Ohio St. 409, and paragraph four of the syllabus of Hopkins, Trustee, v. Cleveland Trust Co., Trustee, 163 Ohio St. 539, stock splits and stock dividends in the nature of stock splits are not receipts which may be allocated to income by a trustee unless the trust instrument specifically confers authority upon the trustee so to do by unequivocal and express language.
I, therefore, dissent from paragraph two of the syllabus of this case so far as it pertains to stock dividends in the nature of stock splits.
Taet, C. J., and Brown, J., concur in the foregoing dissenting opinion.